U.S. DEPARTMENT OF EDUCATION
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
COLLABORATION AND COORDINATION OF
THE MATERNAL, INFANT, AND EARLY CHILDHOOD HOME VISITING
PROGRAM AND
THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT PART C PROGRAMS
January 19, 2017
PURPOSE
The purpose of this joint statement from the U.S. Departments of Education (ED) and Health and
Human Services (HHS) (the Departments), is to set a vision for stronger partnerships,
collaboration, and coordination between awardees of the Maternal, Infant, and Early Childhood
Home Visiting Program (MIECHV) and the Individuals with Disabilities Education Act, Part C
Program (IDEA Part C Program). Specifically, this joint statement provides recommendations to
States, territories, and tribal entities to identify and enhance opportunities for collaboration and
coordination between MIECHV and the IDEA Part C Program.
Effective collaboration and coordination across MIECHV and the IDEA Part C Program can
create a high-quality system of services and supports for infants and toddlers with disabilities and
their families. It is the position of both Departments that all infants and toddlers and their
families should have access to coordinated, comprehensive services that support overall health,
development, and wellness. This joint ED and HHS statement aims to advance this position by:


Providing an overview of the MIECHV and the IDEA Part C Programs;



Emphasizing the potential for collaboration and coordination between MIECHV
awardees and the IDEA Part C State programs



Highlighting existing opportunities for partnerships between MIECHV awardees and the
IDEA Part C State programs; and



Providing recommendations to States, territories, tribal entities, and local programs for
identifying and increasing opportunities for collaboration and coordination.

OVERVIEW
The first three years in a child’s life is a critical period for brain development. During this time,
the brain forms neural connections at a rapid pace, which lays the foundation for cognitive,
emotional, and physical development that can set young children on a positive trajectory for

school success (National Research Council and Institute of Medicine, 2000). The brain is
strengthened by positive early experiences, especially stable relationships with caring and
responsive adults, safe and supportive environments, and adequate nutrition (Center on the
Developing Child at Harvard University, 2010). Negative experiences and toxic stress in the
early years can disrupt brain development and can have significant irreversible damage on the
immature brain (Shonkoff & Garner, 2012). Children who have a disability or are exposed to
risk factors such as poverty, abuse and neglect, maternal depression, parental substance use
disorder, and poor relationships with caregivers are most susceptible to suffering the effects of
negative experiences (Centers for Disease Control and Prevention (CDC), 2016; Center on the
Developing Child, 2007).
Intervening early to support families in developing positive relationships with their infants and
toddlers can promote good parenting practices and healthy development. Equipping parents with
the appropriate tools and knowledge to act early and advocate for their children is essential.
Additionally, early detection and appropriate developmental and behavioral services and
supports are critical to significantly improve school readiness, academic success, development,
and overall well-being. Effective early childhood interventions can provide a variety of supports
for infants and toddlers and their families that may be in the form of learning activities,
therapeutic interventions, social-emotional supports, or family education and training on
parenting, child development, and health and wellness. High-quality services and supports can
change a child’s developmental trajectory and ultimately improve outcomes for children,
families, and communities (Tout, Halle, Daily, Albertson-Junkans, & Moodie, 2013).
Early childhood programs, like the MIECHV Program and the IDEA Part C Program, can help
build a strong foundation that puts young children, particularly vulnerable children, on a path to
success. Both the MIECHV and IDEA Part C Programs build on decades of research showing
that home visiting and early intervention services, when provided to eligible children and
families, can reduce health care costs, reduce rates of child maltreatment, increase family selfsufficiency, and increase developmental and educational gains (HHS Report to Congress, 2016;
Avellar, et al., 2016; The Executive Office of the President of the United States, 2014).
While the MIECHV and IDEA Part C Programs have different goals and support the delivery of
distinct services, both programs support families within a system of comprehensive services, and
implement evidence-based interventions and strategies to improve rates of developmental and
behavioral screening and outcomes for children and families (See Appendix A). Understanding
the complementary activities of these two programs may enable providers to identify
opportunities for coordination to better link families with appropriate services and supports.
The Maternal, Infant, and Early Childhood Home Visiting Program
In 2010, Congress amended Title V of the Social Security Act to create the Maternal, Infant, and
Early Childhood Home Visiting Program to support voluntary, evidence-based home visiting
services for at-risk pregnant women and parents with young children up to kindergarten entry.1
MIECHV is administered by the Health Resources and Services Administration (HRSA) in
1

Social Security Act, Title V, Section 511(c) (42 U.S.C. § 711(c)).

2

partnership with the Administration for Children and Families (ACF). HRSA administers
MIECHV grants to 50 States, D.C., and five territories. ACF administers the Tribal Home
Visiting Program, which is funded through a 3 percent MIECHV set aside, and provides State
grant funds to tribal organizations to develop, implement, and evaluate home visiting programs
in American Indian and Alaska Native communities (HHS, 2013). Through their MIECHV
funding, States, territories, and tribal entities, have the flexibility to tailor the program to meet
the specific local needs of at-risk communities as identified in a Statewide needs assessment.
Awardees must give priority in providing services2 under the program to the following eligible
families:


Families who reside in at-risk communities in need of such services, as identified in a
statewide needs assessment;



Low-income families;



Families with pregnant women under age 21;



Families that have a history of child abuse or neglect or have had interactions with child
welfare services;



Families that have a history of substance abuse or need substance abuse treatment;



Families that have users of tobacco products in the home;



Families that are or have children with low student achievement;



Families with children with developmental delays or disabilities; and



Eligible families that include individuals who are serving or formerly served in the
Armed Forces, including such families that have members of the Armed Forces who have
had multiple deployments outside of the United States.

Additionally, States and territories have the flexibility to choose how to spend MIECHV grant
funds, as long as the majority of funds are utilized to implement evidence-based home visiting
models.3 While there is some variation across evidence-based home visiting models, trained
professionals in all home visiting programs meet regularly with expectant parents or families
with young children in their homes to support building strong, positive caregiver relationships.
Home visitors also evaluate families’ needs and provide voluntary services tailored to those
needs, such as:


Teaching parenting skills and modeling effective techniques,



Promoting early learning in the home with an emphasis on positive interactions between
parents and children and the creation of a language-rich environment that stimulates early
language development,



Providing information and guidance on a wide range of health topics including
breastfeeding, safe sleep position, injury prevention, and nutrition,

2

Social Security Act, Title V, Section 511(d)(4).

3

HHS, Administration for Children and Families, Home Visiting Evidence of Effectiveness (HomVEE). Available at: http://homvee.acf.hhs.gov.

3



Conducting screenings and providing referrals to address postpartum depression,
substance abuse, and family violence,



Screening children for developmental delays and facilitating early diagnosis and
intervention for autism and other developmental disabilities, and



Connecting families to other services and resources as appropriate.

Through the MIECHV Program, States, territories, and tribal entities work to improve children
and family outcomes, which were defined in legislation. These target outcomes include:


Improved maternal and child health,



Prevention of child injuries, child abuse, or maltreatment, and reduction of emergency
department visits,



Improvement in school readiness and achievement,



Reduction in crime or domestic violence,



Improvements in family economic self-sufficiency, and



Improvements in the coordination and referrals for other community resources and
supports.4

To this end, one key objective of the MIECHV Program is to collaborate with health and early
learning partners to establish appropriate linkages and referral networks to other community
resources and supports to help meet the needs of eligible families living in at-risk communities in
every State.5 Evidence-based home visiting programs can help children and families get off to a
better, healthier start.
The Early Intervention Program for Infants and Toddlers with Disabilities
The Early Intervention Program for Infants and Toddlers with Disabilities under IDEA Part C
was authorized in 1986 and is administered by the Office of Special Education Programs within
the Office of Special Education and Rehabilitative Services. The IDEA Part C State program
must be available to all infants and toddlers and their families that reside in the State and meet
the State’s eligibility requirements for IDEA Part C services.6 States receiving support under the
IDEA Part C Program are required to make early intervention services available to infants and
toddlers with disabilities, birth through age two, and their families.
Under the IDEA Part C Program, States receive financial assistance to:7


Develop and implement a Statewide, comprehensive, coordinated, multidisciplinary,
interagency system that provides early intervention services for infants and toddlers with
disabilities and their families;

4

Social Security Act, Title V, Section 511(d)(1).

5

Social Security Act, Title V, Section 511(d)(3)(B).

6

http://idea.ed.gov/

7

20 U.S.C. 1431(b).

4



Facilitate the coordination of payment for early intervention services from Federal, State,
local, and private sources (including public and private insurance coverage);



Enhance State capacity to provide quality early intervention services and expand and
improve existing early intervention services being provided to infants and toddlers with
disabilities and their families; and



Encourage States to expand opportunities for children under 3 years of age who would be
at risk of having substantial developmental delay if they did not receive early intervention
services.

In order to receive IDEA Part C Program funds, States must have a comprehensive child find8
and referral process in place to identify infants and toddlers with disabilities. The State lead
agency must ensure that the State awardee of a MIECHV grant is included as part of the IDEA
Part C State child find system.9 However, local home visiting programs can make a referral to
the IDEA Part C State program at any time even if the home visiting program is not part of the
State’s child find efforts.
Eligibility for IDEA Part C State program services varies across States, but, in general, to be
eligible for services, children must be less than three years old10 and meet one of two eligibility
criteria.11 The first criterion is that the child is experiencing a developmental delay (as defined
by the State) in one or more of the following domains: physical development, cognitive
development, communication development, social or emotional development, or adaptive
development. Under the second criterion, infants and toddlers can be eligible for services under
IDEA Part C if diagnosed with a physical or mental condition that has a high probability of
resulting in developmental delay. Additionally, at the State’s discretion, it may also establish a
third criterion for eligibility -- if infants or toddlers would be at risk of experiencing
developmental delay(s) if early intervention services were not provided.12 A State may expand
this criterion to include a child who is at risk of experiencing developmental delays because of
biological or environmental factors that can be identified. If a State chooses to serve at-risk
infants and toddlers and their families, the State must provide a definition of “at-risk” and
provide a description of the early intervention services that will be provided under IDEA Part C
State programs to serve infants and toddlers that meet the State’s definition. In addition, at the
State’s option, the State may make early intervention services available to children with
disabilities beyond age three until the beginning of the school year following their fourth or fifth
birthdays (generally when children enter kindergarten).
For infants and toddlers eligible for services, the IDEA Part C Program makes funds available for
States to provide early intervention services and supports through an Individualized Family
Service Plan (IFSP) to address the developmental needs of infants and toddlers with disabilities.
8

34 CFR §303.302(a)(1)(2)(i)(ii)(3).

9

34 CFR §303.302(c)(1)(ii)(B).

10

Under 34 CFR §303.211, IDEA gives States the discretion to extend eligibility for Part C services to children with disabilities who are eligible
for services under section 619 (Preschool Grants) and who previously received services under Part C, until such children enter or are eligible
under state law to enter kindergarten or elementary school and the State can choose to serve such children until the beginning of the school year
following their fourth or fifth birthday.
11

34 CFR §303.21.

12

34 CFR §303.21(b).

5

The IFSP is developed by parents and a team of professionals. The IDEA Part C regulations list
the types of services that may be provided to eligible infants and toddlers and their families.
However, this list is not exhaustive and States have the flexibility to provide other services that a
child and family may need to meet specified developmental outcomes.13,14 To the maximum
extent appropriate, these services must be provided in the child’s natural environment such as the
home, as opposed to a clinical setting, and should focus on working with and supporting family
members and caregivers to enhance their child’s development and learning. IDEA Part C
services can include:


Family education and counseling, and home visits;



Special instruction;



Speech pathology and audiology;



Occupational therapy;



Physical therapy;



Psychological services;



Service coordination;



Nursing services;



Nutrition services;



Social work services;



Vision services;



Assistive technology devices and services.

Emergent Opportunities for Collaboration and Coordination Between MIECHV Awardees
and IDEA Part C State Programs to Address Family Risk, Improve Early Detection, and
Support Children’s Development
MIECHV awardees and IDEA Part C State programs have the opportunity to align and
coordinate service design and delivery in order to maximize services to infants and toddlers with
disabilities. This coordination is critical as many of the social and environmental factors that
impact families prioritized for services by MIECHV, such as prenatal drug exposure, child
maltreatment, and homelessness, also put infants and toddlers disproportionately at risk for
experiencing developmental delay.
Parental Substance Abuse and Prenatal Substance Abuse Exposure
Approximately 11 percent of newborns have prenatal substance abuse exposure (e.g., drugs or
alcohol) yet an estimated 95 percent of these infants are sent home from the hospital without
being identified or referred for early intervention, home visiting, or other support services
13

34 CFR §303.13.

14

34 CFR §303.13(d).

6

(Young, et al., 2009). Between 2000 and 2012, researchers and public health officials saw a
steep increase in the number of infants exposed to substances prenatally who develop neonatal
abstinence syndrome (NAS). Although data on long-term developmental outcomes are limited,
children affected by NAS may have experienced poor fetal growth, preterm birth, longer
neonatal intensive care unit hospital stays, poor postnatal growth, and a constellation of
withdrawal symptoms (CDC, 2016). At the same time, their parents are dealing with the
consequences of substance use disorder. Ensuring that families have access to a comprehensive,
coordinated system of prevention and intervention supports can optimize outcomes for this
vulnerable population. Within that system, there are tremendous opportunities for coordination
across MIECHV awardees, IDEA Part C State programs, and other service providers to
effectively and efficiently support families struggling with the consequences of substance use
disorder.
Child Maltreatment
Child maltreatment is linked to substantial risks to the appropriate development of children and
is associated with physical injuries, delayed physical growth, and behavioral issues, which may
be further complicated by caregivers who are struggling with substance use disorder, domestic
violence, and mental illness (Child Trends, 2016). The Child Abuse Prevention and Treatment
Reauthorization Act of 2010 (CAPTA)15 requires States that receive CAPTA funds to develop
policies and procedures to refer children under the age of three who are involved in a
substantiated case of abuse or neglect to the IDEA Part C State program to determine eligibility
for services. Although family participation is voluntary, IDEA has complementary language,
requiring States receiving IDEA Part C Program funds to refer for early intervention services any
child under the age of three who is (1) the subject of a substantiated case of child abuse or
neglect; or (2) identified as directly affected by illegal substance abuse, or withdrawal symptoms
resulting from prenatal drug exposure.16 As noted above, MIECHV awardees must give priority
to high-risk populations defined in statute, which include families that have a history of child
abuse or neglect or have had interactions with child welfare services. Researchers suggest that
effective implementation of CAPTA may require consideration of structured collaboration
opportunities to address the needs of families with substantiated cases of child maltreatment
(Barth, et al., 2007). The complex needs of families with a substantiated case of child abuse or
neglect presents a unique opportunity for collaboration across MIECHV and IDEA Part C State
programs.
Homelessness
The experience of homelessness can have long-term negative consequences for the health and
overall well-being of families with young children. In the United States, children under five are
the most likely age group to experience homelessness, 17 with children under one year of age
being the most common age group to enter shelters and transitional housing programs.18 Infants
and toddlers experiencing homelessness are more likely than other children to have low birth
15

http://www.acf.hhs.gov/cb/focus-areas/child-abuse-neglect.

16

34 CFR §303.303(b)(1) and (2).

17

https://www.acf.hhs.gov/sites/default/files/ecd/echomelessnesspolicystatement.pdf.

18

https://www.acf.hhs.gov/sites/default/files/ecd/echomelessnesspolicystatement.pdf.

7

weight, developmental delays, and emotional and behavioral challenges, yet they are greatly
underrepresented in early childhood and home visiting programs (McCoy-Roth, Mackintosh &
Murphey, 2012). In addition, caregivers of homeless children may experience physical and
behavioral health challenges as a result of homelessness that make parenting more difficult
(David, Gelberg, & Suchman, 2012). The joint HHS/Department of Housing and Urban
Development/ED Policy Statement on Meeting the Needs of Families with Young Children
Experiencing and At Risk of Homelessness19 suggests that cross-system collaboration is critical
across all programs and systems that interact with families during early childhood, as no single
program or system can meet all of the needs of young children and families experiencing
homelessness. Both MIECHV and Part C State programs are uniquely situated to support this
vulnerable population.
Research demonstrates that early detection of developmental and behavioral issues and the use of
appropriate intervention supports and services significantly improve a child’s school readiness,
academic success, and overall well-being. Both the MIECHV and IDEA Part C Programs share
a common commitment to ensuring that young children are screened and referred for appropriate
services as early as possible. MIECHV awardees, for example, collect data on the percentage of
children enrolled in home visiting with a timely screen for developmental delays using a
validated parent-completed tool. Data are also collected on the percentage of children with
positive screens for developmental delays who receive services in a timely manner. Under the
IDEA Part C Program, each State must implement a comprehensive child find system to ensure
that all infants and toddlers with disabilities in the State are identified, located and evaluated.
State and local MIECHV awardees and IDEA Part C State programs can leverage this shared
commitment to align, coordinate, and share resources to improve early detection and
identification of children with disabilities and developmental delays, and make needed early
intervention services available.
CHALLENGES TO BUILDING COLLABORATION AND COORDINATION
BETWEEN MIECHV AWARDEES AND IDEA PART CSTATE PROGRAMS
Effectively responding to the needs of infants and toddlers with disabilities requires MIECHV
awardees, IDEA Part C State programs, and other relevant programs to collaborate at the State
and local levels. As with MIECHV, the IDEA Part C Program is based on strong evidence,
experience, and the implementation of evidence-based interventions with infants and toddlers
and their families. The distinct but aligned goals and requirements of each program actually
complement each other, and collaboration between the programs can ensure that families of
infants and toddlers with disabilities are receiving the services and supports to meet their
individualized needs. However, States indicate that there can be many challenges to such
coordination. For example, some States have indicated that, since the IDEA Part C State
program is not identified as an evidence-based home visiting model under MIECHV, there are
misunderstandings regarding whether and how the programs can collaborate in delivering
services to families of infants and toddlers with disabilities. Another challenge impacting
collaboration is the lack of sufficient capacity in States and in at-risk communities to provide
http://www.acf.hhs.gov/ecd/joint-policy-statement-on-meeting-the-needs-of-families-with-young-children-experiencing-and-at-risk-ofhomelessness-released.
19

8

home visiting services. For example, limitations in MIECHV funding can result in some
children in at-risk communities having limited or no access to home visiting services, including
families receiving early intervention services.
To address challenges to collaboration, States need a coordinated strategy to maximize the
impact of both programs and to utilize program data to guide decisions that could best support
that collaboration. However, many States are in varying stages in the development of a
coordinated strategy to ensure programs effectively work together to best meet the needs of
families (National Governors Association, 2011). The outcomes of a recent survey of 41 IDEA
Part C State programs indicated that MIECHV awardees and Part C State programs could
improve the quality of service delivery by collaborating around activities such as: workforce
development, development of aligned policies and service delivery procedures, use of shared
facilities, and data sharing and integration (IDEA Infant Toddlers Coordinator Association,
2016). Without strategic planning and effective systems in place to facilitate coordination across
the programs, services may operate in silos, and children and vulnerable families may not receive
needed supports and services.
RECOMMENDATIONS FOR STATES AND LOCAL COMMUNITIES TO ADVANCE
COLLABORATION AND COORDINATION BETWEEN MIECHV AWARDEES AND
IDEA PART C STATE PROGRAMS
Several States and local communities are leading the effort to strengthen collaboration between
MIECHV awardees and IDEA Part C State programs by exploring opportunities to coordinate
services. While the approaches to collaboration among State and local communities vary, there
are common themes across programs including: committed leadership, an intentional focus on
collaboration, and systematic planning to develop policies and practices that seamlessly connect
families to the array of services that may be needed.
The following recommendations are based on interviews with 10 States20 that have been working
to develop strong MIECHV awardee and IDEA Part C State program collaborations. These
recommendations can support activities that will lead to enhanced collaboration between
MIECHV awardees and the IDEA Part C State program at the State, territory, tribal entity, and
local levels to increase the quality of early childhood systems and services for infants and
toddlers with disabilities. The reference to these recommendations and specific States does not
imply approval of specific State policies by either ED or HHS.
Recommendation 1: Set a Statewide Vision for Collaboration Across Early Childhood
Providers
MIECHV awardees and IDEA Part C State programs, in collaboration with health and early
learning partners at the State level, have the opportunity to jointly develop a Statewide vision.
This vision should be comprehensive and coordinated across systems of care and supports for
infants and toddlers with disabilities and their families, especially those who are at greatest risk.
States and local communities can begin this process by ensuring that State and local leaders, and
20

Connecticut, Iowa, Massachusetts, Montana, North Carolina, New Jersey, Ohio, Texas, Washington, and West Virginia.

9

their teams, understand the goals and requirements of both programs and how services are
delivered. With greater understanding of the programs, leaders can set a vision for collaboration
by reviewing data, assessing service needs, mapping out available services and supports,
identifying gaps, and exploring opportunities for collaboration as well as challenges that inhibit
collaboration. These steps will facilitate the development of an aligned vision and a joint plan
that clarifies the intended outcomes and the roles of State and local home visiting and IDEA Part
C State programs to make progress toward achieving outcomes through policy, funding, and
service delivery.
Recommendation 2: Establish Shared or Partnering State Organizational and Leadership
Structures
Effective collaboration requires skilled leadership, positive relationships, clear communication,
and shared vision and values. One way to achieve effective collaboration is through joint Statelevel administration of both MIECHV and the IDEA Part C State programs within the same State
lead agency. Programs that are jointly administered may benefit from a unified vision that sets
connected priorities for both programs and guides program operation.
In States where this type of alignment is not
possible, another way to achieve effective
collaboration is through intentional partnerships
across State program leadership. A commitment
to partnership at the leadership level and a unified
vision can significantly enhance collaboration and
coordination of services. States should consider
strategies to facilitate ongoing planning and
implementation at senior leadership levels
representing MIECHV awardees and IDEA Part C
State programs.
Through shared or partnered State leadership
structures, programs may be more likely to:

SPOTLIGHT on CONNECTICUT
In 2013, Connecticut established an Office of
Early Childhood (OEC) by combining
programs from five separate agencies. The
goal was to have a single agency, overseeing
a coordinated system of early childhood care,
education, and support to families and young
children. The Family Support Division
within OEC includes the IDEA Part C
administration, the state and federally-funded
home visiting programs, the State’s Help Me
Grow program, the administration of the
Community Based Child Abuse &
Prevention (CBCAP) grant, and additional
programs focused on child abuse
prevention. The Division Director holds the
titles of both Part C Director and the
MIECHV Director.



Establish regular meetings, making it
easier to build relationships and engage in
discussions about program activities;



Engage in decision making that takes the
needs of both programs into account;



Implement shared organizational goals, strategic plans, and guidance;



Establish shared data systems;



Continuously engage in quality improvement activities; and



Leverage funds.

10

Recommendation 3: Build on Interagency Advisory Groups
State and local leaders should use interagency advisory groups to explore and promote greater
collaboration among programs and service providers. Advisory groups, such as the State
Advisory Councils on Early Childhood Education and Care initially sponsored by the ACF21, the
State Interagency Coordinating Council (SICC), and the Early Childhood Comprehensive
Systems funded by the Maternal and Child Health Bureau provide a major opportunity for
participants to learn more about each other’s programs, including funding streams, program
standards, limitations, eligibility requirements, populations served, monitoring activities, and
desired outcomes. Cross-agency workgroups can help eliminate structural, historical, and
attitudinal barriers to collaboration and ensure services are better aligned by leveraging
resources, streamlining activities, and implementing quality improvement strategies. Interagency
groups can also support programs in providing a coordinated system of supports to families and
their young children and by making policy and practice decisions that meet the needs of multiple
stakeholders.
The IDEA Part C Program requires that each State establish a SICC, appointed by the Governor
of the State, for the purpose of advising and assisting in the implementation of the IDEA Part C
State program. The required membership includes a wide representation of early childhood
professionals and may include representative(s) from MIECHV awardees or their local
implementing agencies. MIECHV awardees can convene advisory groups and participate in
State and local early childhood advisory councils.
Recognizing the benefit of interagency groups, both SICCs and MIECHV advisory groups
should review membership to ensure that representation from MIECHV awardees and IDEA Part
C State programs are included. To foster greater collaboration between these programs, SICCs
and advisory groups are encouraged to:

21



Analyze needs assessment, demographic, and service delivery data to identify gaps in
service, support comprehensive planning, develop priorities, and make data-driven
decisions on how to better support collaboration between MIECHV awardees and IDEA
Part C State programs;



Support programs in developing a Statewide strategy to promote effective collaboration
at all levels;



Review MIECHV and IDEA Part C State performance data and support programs in
developing joint measures and strategies to improve on those measures;



Explore ways to braid MIECHV and IDEA Part C funds to increase collaboration and
enhance sustainability;



Develop and disseminate policies that promote MIECHV awardee and IDEA Part C
State program collaboration at all levels and monitor their implementation; and



Engage the public in support of collaboration as a key ingredient of a high-quality
comprehensive early childhood system.

http://www.acf.hhs.gov/ecd/early-learning/state-advisory-councils.

11

Recommendation 4: Develop Centralized Intake, Screening, and Referral Systems
States should consider implementing centralized
intake, screening, and referral systems at State,
regional, or local levels as an effective way to
ensure that families have timely access to
appropriate services that meet their needs. A
centralized intake system can lead families
through the process of identifying eligible
services by:

Centralized Intake and the
Help Me Grow (HMG) Model
Help Me Grow is a non-federal system that
assists States in identifying children at risk
for developmental and behavioral concerns
and then helps families find communitybased programs and services (e.g. Home
Visiting and Part C). HMG is a system that
helps to build collaboration across sectors,
including health care, early care and
education, and family support.



Promoting coordinated universal screening
of pregnant women and infants and
toddlers;



Establishing an efficient system to receive
screening results and referrals from
community partners;



Ensuring timely referrals between
MIECHV awardees and IDEA Part C State
programs and obtaining parental consent
(when needed) to share personally
identifiable information across the two programs to improve coordination and allow for
follow-up information;



Providing a feedback mechanism to referring providers;



Reducing duplication of services by maintaining a centralized database; and



Streamlining referrals that connect pregnant women and families with needed MIECHV
and IDEA Part C Program services and resources.

Through comprehensive physician and
community outreach and centralized
information and referral centers, families are
linked with needed programs and services.
Ongoing data collection and analysis helps
identify gaps in and barriers to the system.

A common barrier to implementing a centralized intake, screening, and referral system is that
each program relinquishes some control over intakes and referrals. To overcome this barrier,
MIECHV awardees and IDEA Part C State program leadership should invite appropriate
stakeholders to contribute to the system’s development to ensure that requirements of both
programs are met while addressing those concerns.
For those with a centralized system in place, State and local leaders should assess if current
structures and procedures are aligned with their shared vision of support for infants and toddlers
with disabilities and their families, especially those at greatest risk. Specifically, States and local
leaders should evaluate the effectiveness of the centralized intake, screening, and referral system
in providing streamlined access to necessary services for families. These services should include
basic screening to identify home visiting and IDEA Part C State program eligibility and
appropriateness, and flow of communication between programs and the referral source.
As MIECHV awardees and IDEA Part C State programs seek to provide timely and appropriate
referrals to families, centralized, or even coordinated, screening and referral systems can serve as
important opportunities for quality improvement. MIECHV awardee and IDEA Part C State
12

program leadership can leverage the successes of resources such as the Home Visiting
Collaborative Improvement and Innovation Network22 to build on existing work.
Recommendation 5: Develop Policies and Procedures on Dually Enrolling Families and
their Young Children in MIECHV and IDEA Part C State Programs when Appropriate
and Available
State and local leaders of MIECHV awardees and Part C State programs should develop policies
and procedures on dual enrollment of qualified families in both programs when both programs
are available in a given community.23 Some States provide both home visiting and early
intervention services to families. In other States, if a child is eligible for IDEA Part C State
program services, families may not receive simultaneous services from MIECHV awardees.
MIECHV and IDEA Part C State program leaders can map services and supports offered by both
programs, and analyze the feasibility of a dual enrollment model to seamlessly meet all the needs
of a family and avoid duplication of efforts. Dual enrollment requires consideration of the
evidence-based home visiting models implemented in the State and the intended outcomes of
those models, and how such outcomes align with IDEA Part C State program services.
Additionally, program leaders should analyze the number of eligible families at the local level in
need of services and the capacity of local programs to meet that need. In development of
policies and procedures to support dual enrollment, program leaders should consider:


Provider capacity to deliver services in communities of need;



The needs of families within communities and how the programs address those needs;



Reasons why it would be beneficial for families to receive services from both programs;



How the programs are financed; and



The structures in place or needed to support dual enrollment.

Review of data is critical to this work. If State leaders are unclear of the best approach to dual
enrollment, consideration should be given to testing community-based pilot projects to learn
more about the benefits and challenges of dual enrollment and how to improve service
coordination. In States where children are dually enrolled, coordination across both programs on
policies, enrollment forms, data sharing, and other areas is critical to leveraging funding to
provide services and improve outcomes for these children and families.
Recommendation 6: Identify Opportunities for Collaborative Service Delivery
When provided to the same family or in the same at-risk communities, MIECHV and IDEA
Part C program services should be coordinated. Goals, boundaries, and coordination strategies
must be clearly spelled out to staff and families.

22

Home Visiting Collaborative Improvement and Innovation Network (HV CoIIN) available at: http://hv-coiin.edc.org/

23

State awardees of the Federal Home Visiting Program implement evidence-based home visiting services in at-risk communities identified in a
statewide needs assessment.

13

One important opportunity for coordinated service
delivery is through the IFSP. While the IFSP is a
family plan with parents as major contributors in
its development, other team members include the
child’s service coordinator, IDEA Part C State
program therapists and providers and, with
parental consent, can also include home visitors,
medical personnel, therapists, child development
specialists, social workers who are knowledgeable
about the child’s needs, and other relevant service
providers. The IFSP can also serve as a tool to
connect families with other services such as home
visiting services, regardless of whether those
services are paid for by IDEA Part C State
programs. Although evidence-based home
visiting services, such as those that are provided
through MIECHV, are not services that are
eligible to be funded through IDEA Part C State
programs, an IFSP can identify other services that
could benefit the child and family. If other
services -- such as MIECHV services -- are not
being provided, a description of the steps the
service coordinator may take to assist the child
and family in securing those services can be
included in the IFSP.

SPOTLIGHT ON WEST VIRGINIA
West Virginia is learning that when home
visiting and IDEA Part C programs are
knowledgeable of each other’s requirements,
it is easier to identify further areas of
collaboration. IDEA Part C added the West
Virginia Home Visiting Program as a
member of the West Virginia Early
Intervention Interagency Coordinating
Council (ICC). West Virginia’s ICC brings
together a broad array of stakeholders to
develop a greater understanding of the needs
of young children and families and the
programs designed to support them. Areas
of collaboration that have been enhanced
through adding home visiting to the ICC
membership include: coordination of
professional development activities; design
of a plan for distributing Learn the Signs Act
Early materials across early childhood
programs; and planning for a pilot process to
investigate local coordination of services
between the MIECHV and IDEA Part C
programs.

MIECHV and IDEA Part C State program leaders should seek out opportunities to provide
guidance to local programs on strategies for ongoing communication and coordination among
providers serving families. In identifying opportunities for collaboration and coordination,
MIECHV and IDEA Part C State program leadership may want to consider:

24



Exploring service delivery models where providers offer services under both programs.
As an example, in some communities, IDEA Part C contractors also receive State home
visiting contracts. Since the same local entity is providing both services, coordinated
relationships across providers can be more effective.



Encouraging home visitors and IDEA Part C early intervention service providers to be
active team members in the development of the IFSP for families (with parental consent,
where required).



Using home visiting providers as special instructors who meet the personnel standards
and certification requirements under the IDEA Part C Program.



Reviewing the structure of the States’ system of payments24 under IDEA Part C to
examine ways that MIECHV awardees and IDEA Part C State program early intervention
providers can effectively collaborate.

34 CFR §§303.510, 303.520, and 303.521.

14



Supporting MIECHV awardee and IDEA Part C State program provider participation in
initial visits for newly enrolled families to develop an early and ongoing plan for
collaboration that meets the needs of families.



Implementing a referral mechanism that allows vulnerable infants and toddlers who are
found to be ineligible for IDEA Part C State program services to be automatically
referred to their local home visiting program.

Recommendation 7: Expand on Early Childhood Longitudinal, Integrated Data Systems
State agencies typically collect and maintain data from MIECHV awardees and IDEA Part C
State programs in separate data systems. States should consider sharing or integrating data
across these programs to enhance collaboration and improve services to families with young
children. Effective integration or systematic data sharing across MIECHV awardees and IDEA
Part C State programs may facilitate answers to joint policy questions, collaborative decisionmaking, and aligned program improvement strategies. Data integration or sharing may also
allow States to better understand the intersections between MIECHV awardee and IDEA Part C
State program services and identify where collaborative efforts can be strengthened to improve
child and family outcomes.
Stakeholders from both programs should be engaged as part of this discussion to determine the
level of data-sharing that would be most beneficial given how programs are structured in each
State. Planning related to data sharing or integration should include a review of data currently
collected by each program, how data are collected, processes to ensure data quality, and
additional data needed to answer questions of interest. Before any data sharing or integration
occurs, States should refer to Federal and State data confidentiality and privacy laws to ensure
compliance, including the confidentiality provisions in the IDEA Part B and Part C regulations,
the Family Educational Rights and Privacy Act (FERPA) and the Health Insurance Portability
and Accountability Act (HIPAA).25
Data-sharing between MIECHV and IDEA Part C State programs would generally require prior
written parental consent to allow disclosure of personally identifiable information (PII). If such
data were shared, either on an individual or aggregated basis, an explicit data sharing agreement
may be required and helpful in identifying the purposes for sharing data, the roles and
responsibilities of both programs, and how the programs would provide guidance to staff who
have access to such any PII. Additional information and examples of how States are addressing
data integration and data privacy can be found in the joint HHS/ED report The Integration of
Early Childhood Data26and in Understanding the Confidentiality Requirements Applicable to
IDEA Early Childhood Programs Frequently Asked Questions.27

25

Federal confidentiality requirements include, but are not limited to, those in, FERPA, 20 USC 1232g and 34 CFR Part 99, the confidentiality
provisions in Parts B and C of the IDEA, 20 USC 1417 and 1442, 34 CFR §§ 300.610 through 300.626 (IDEA Part B) and 34 CFR §§ 303.400
through 303.417 (IDEA Part C regulations), and the HIPAA Privacy Rule, 45 CFR Part 160.
http://www2.ed.gov/about/inits/ed/earlylearning/files/integration-of-early-childhood-data.pdf.
http://www2.ed.gov/about/inits/ed/earlylearning/files/integration-of-early-childhood-data.pdf.
26

http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/idea-confidentiality-requirements-faq.pdf.
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/idea-confidentiality-requirements-faq.pdf.
27

15

Recommendation 8: Utilize Cross-Sector Professional Development
The quality of MIECHV awardee and IDEA Part C State program workforce impacts the
effectiveness of the interventions delivered and the capacity to work collaboratively to provide
coordinated and comprehensive services that improve outcomes for infants and toddlers with
disabilities and their families. To support greater collaboration between programs, States should
develop a cross-sector professional development system for personnel who work in these and
other early learning programs.
States can begin by identifying leaders across both programs to create a shared workforce
professional development plan that identifies the knowledge, skills, and competencies needed
among home visitors and IDEA Part C personnel to deliver high-quality services. Competencies
should include a focus on collaborative service delivery. With such a plan, States can assess how
the current workforce development initiatives align with competencies and promote effective
service coordination.
Joint professional development opportunities for home visitors and IDEA Part C State program
providers should promote better understanding of specific professional responsibilities and
provide concrete strategies for collaborative service delivery. Some States hold joint conferences
for MIECHV awardee and IDEA Part C State program providers, and offer cross-sector online
learning modules. Other States have centralized training registries that provide a single entry
point for all professionals who serve infants and toddlers and their families. States should
consider funding requirements of both programs when supporting cross-sector professional
development.
CONCLUSION
The MIECHV and IDEA Part C Programs provide comprehensive services and supports for
families in many of our nation’s communities. Strong partnerships can improve the ability of the
MIECHV and IDEA Part C State programs to meet the complex needs of vulnerable infants and
toddlers and their families. Coordination will depend on strong and trusting relationships and a
commitment from all levels of leadership to advance a more integrated service delivery system.
In addition, coordination and collaboration can also maximize service delivery and resources,
ensure that families get needed services, and ultimately improve outcomes to change the
developmental trajectory of vulnerable infants and toddlers. Several States are developing
strategic efforts to align and coordinate across both programs, and in doing so are working to
build a stronger, comprehensive system of service delivery in at-risk communities (Johnson,
2009; Shumacher, 2011). Maximizing resources through collaboration ensures that the most
vulnerable infants and toddlers and their families get the services they need to thrive.

16

REFERENCES
Avellar, S., Paulsell, D., Sama-Miller, E., & Del Grosso, P., Akers, L., & Kleinman, R. (2016),
Home Visiting Evidence of Effectiveness Review: Executive Summary, Office of Planning,
Research and Evaluation, Administration for Children and Families, U.S. Department of
Health and Human Services. Washington, D.C.
Barth, R. P., Scarborough, A., Lloyd, E. C., Losby, J., Casanueva, C., & Mann, T.
(2007). Developmental Status and Early Intervention Service Needs of Maltreated
Children, Office of the Assistant Secretary for Planning and Evaluation, U.S. Department
of Health and Human Services. Washington, D.C
Centers for Disease Control and Prevention, National Center for Injury Prevention and Control,
Division of Violence Prevention, Child Abuse and Neglect: Risk and Protective Factors,
http://www.cdc.gov/violenceprevention/childmaltreatment/riskprotectivefactors.html;
(last updated April 5, 2016).
Center on the Developing Child (2007).,The Impact of Early Adversity on Child Development
(InBrief). http://www.developingchild.harvard.edu.
Center on the Developing Child at Harvard University (2010), The Foundations of Lifelong
Health Are Built in Early Childhood, http://www.developingchild.harvard.edu.
Child Trends (2016). Child Trends Data Bank: Child Maltreatment: Indicators on Children and
Youth, http://www.childtrends.org/indicators/child-maltreatment/ (last visited Nov. 3,
2016).
David, D.H., Gelberg. L., & Suchman, N.E. (2012), Implications Of Homelessness For
Parenting Young Children: A Preliminary Review From A Developmental Attachment
Perspective, Infant Mental Health Journal, 33(1):1-9. DOI:10.1002/imhj.20333.
Department of Health and Human Services. Letter to State MIECHV Grantees from Michael Lu
and Linda Smith, Sept. 16, 2013. Second letter to Tribal MIECHV Grantees from
Linda Smith, January 04, 2016.
Department of Health and Human Services. Letter to Tribal Leaders from Mary Wakefield,
Sept. 16, 2013.
Executive Office of the President of the United States (2014), The Economics of Early
Childhood Investments,
https://www.whitehouse.gov/sites/default/files/docs/early_childhood_report1.pdf
Findings of Congress as stated in Public Law 99-457 (1986). P.L. 99-457 is the statute of the
Education of the Handicapped Act Amendments of 1986, passed by Congress on
October 8, 1986. Available online at https://www.gpo.gov/fdsys/pkg/STATUTE100/pdf/STATUTE-100-Pg1145.pdf.

17

Findings of Congress as stated in Public Law 108-446 (2004). P.L. 108-446 is the Individuals
with Disabilities Education Improvement Act of 2004, passed by Congress on December
3, 2004. Available online at: http://idea.ed.gov/part-c/downloads/IDEA-Statute.html
IDEA Infant Toddlers Coordinators Association (2016), 2016 ITCA State Challenges Report,
http://ideainfanttoddler.org/pdf/2016-ITCA-State-Challenges-Report.pdf
Johnson, K. (2009). State-based Home Visiting: Strengthening Programs through State
Leadership. National Center for Children in Poverty. New York, N.Y.
Mackrain, M. (2016). Refined HV CoIIN AIMS, Measures and Operational Definitions, Home
Visiting Collaborative Improvement and Innovation Network, Education Development
Center, Inc. Washington, D.C., http://hv-coiin.edc.org/sites/hvcoiin.edc.org/files/HV%20CoIIN%20Aims%20Measures%20and%20Definitions%20201
6.pdf
McCoy-Roth, M., Mackintosh, B.B., & Murphey, D. (2012), When the Bough Breaks: The
Effects of Homelessness on Young Children, Washington, D.C.: Child Trends.
National Governors’ Association (Mar. 8, 2011) Issue Brief: Maximizing the Impact of State
Early Childhood Home Visitation Programs, Washington, D.C.
National Research Council and Institute of Medicine (2000) From Neurons to Neighborhoods:
The Science of Early Childhood Development. Committee on Integrating the Science of
Early Childhood Development, Jack P. Shonkoff and Deborah A. Phillips, eds. Board on
Children, Youth, and Families, Commission on Behavioral and Social Sciences and
Education. Washington, D.C.: National Academy Press.
Shonkoff, J.P. & Garner, A.S. (2012), The Lifelong Effects of Early Childhood Adversity and
Toxic Stress, Pediatrics, 129 (1) e232-e246.
Shumacher, R. (2011), Cross System Collaboration: A Fresh Look at Working Together:
Increasing Access to Quality Early Learning—State Examples. U.S. Department of
Health and Human Services. Washington, D.C.
Tout, K., Halle, T., Daily, S., Albertson-Junkans, L., Moodie, S. (2013). The Research Base for a
Birth Through Age Eight State Policy Framework. Washington, D.C.: Alliance for Early
Success and Child Trends.
U.S. Department of Health and Human Services (2016), Demonstrating Improvement in the
Maternal, Infant, and Early Childhood Home Visiting Program: A Report to Congress,
http://mchb.hrsa.gov/maternal-child-health-initiatives/home-visiting.
Young, N. K., Gardner, S., Otero, C., Dennis, K., Chang, R., Earle, K., & Amatetti, S. Substance‐
Exposed Infants: State Responses to the Problem. HHS Pub. No. (SMA) 09‐4369.
Rockville, Md.: Substance Abuse and Mental Health Services Administration, 2009.

18

Appendix A: Maternal, Infant, and Early ChildhoodChildhood Home Visiting Program
and IDEA Part C Programs
MIECHV

IDEA PART C

Authorizing
Statute

Social Security Act, Title V, Section 511

Individuals with Disabilities Education Act,
Part C, 20 U.S.C. 1431 et seq.

Purpose of
Program

The Maternal, Infant, and Early Childhood
Home Visiting Program is a federally funded
program that provides assistance to States,
territories, and tribal entities to develop and
implement evidence-based, voluntary home
visiting programs that best meet the needs of
their communities; and gives pregnant
women and families with young children up
to kindergarten entry, particularly those
considered at-risk, necessary resources and
skills to raise children who are physically,
socially, and emotionally healthy and ready
to learn.

The IDEA Part C Program is a federally
funded program that provides financial
assistance to States to develop and
implement a statewide, comprehensive,
coordinated, multidisciplinary, interagency
system that provides early intervention
services for infants and toddlers with
disabilities and their families.

Funding
Structure

Formula grants to the 50 States, District of
Columbia, Puerto Rico, the four outlying
areas, and cooperative agreements awarded
through competition to tribal entities.

Formula grants to the 50 States, District of
Columbia, Puerto Rico, the four Outlying
Areas, tribal entities through the Department
of the Interior.

Program
Administration

States and territories have the flexibility to
tailor the program to serve the specific needs
of at-risk communities identified in a
statewide needs assessment. By law, States
and territories must spend the majority of
their MIECHV Program grants to implement
evidence-based home visiting models.

The IDEA Part C Program in each State must
include a single line of responsibility in a
Lead Agency designated by the Governor
that is responsible for the general
administration and supervision of programs
and activities.

State and territory program fact sheets can be
found at http://mchb.hrsa.gov/maternal-childhealth-initiatives/home-visiting/homevisiting-program-state-fact-sheets
Identification
and Referral

States and territories must develop policies
and procedures to recruit, enroll, disengage,
and re-enroll home visiting services
participants with fidelity to the model(s)
implemented. States and local communities
develop and utilize a wide array of
recruitment and intake strategies to serve
eligible families.
Awardees must also coordinate with
comprehensive statewide early childhood
systems to support the needs of families, and
establish appropriate linkages and referral
networks to other community resources and
supports.

19

The IDEA Part C Program also provides
assistance to States to enhance the capacity
of State and local agencies and service
providers to identify, evaluate, and meet the
needs of all children, including historically
underrepresented populations, particularly
minority, low-income, inner-city, and rural
children, and infants and toddlers in foster
care.

Contact information for IDEA Part C Lead
Agencies and State Part C Coordinators can
be found at www.ectacenter.org

Each State’s IDEA Part C program must have
a comprehensive Child Find system that
ensures all infants and toddlers with
disabilities who are eligible for early
intervention services are identified, located,
and evaluated including Indian infants and
toddlers with disabilities residing on a
reservation; infant and toddlers with
disabilities who are homeless, in foster care,
and wards of the State.
The Child Find system must be coordinated
with all other major efforts to locate and
identify children by other State agencies
responsible for administering the various

MIECHV

IDEA PART C
education, health, and social service
programs, including home visiting programs.

Service Area

State and territory awardees must implement
home visiting programs in at-risk
communities identified in a statewide needs
assessment, and prioritize services to lowincome families, teen parents, families with a
history of drug use or child abuse and
neglect, families with children with
developmental delays or disabilities, and
military families.

IDEA Part C is a statewide, comprehensive,
coordinated, multidisciplinary, interagency
system.

Focus of
Services

Designed to enhance the capacity of a family
to improve maternal and child health, prevent
abuse and neglect, encourage positive
parenting, promote child development and
school readiness, reduce crime and domestic
violence, improve family economic selfsufficiency, and improve coordination and
referrals for other community resources and
supports.

Designed to meet the developmental needs of
the eligible child and enhance the capacity of
a family to meet the developmental needs of
an infant or toddler with a disability

Age of
Children
Served

Prenatal through kindergarten entry, although
this will vary based on the evidence-based
home visiting model used.

Infants and toddlers under three years of age.
States have the discretion to extend eligibility
for Part C services beyond age three to
children with disabilities who are eligible for
services under IDEA section 619 (Preschool
Grants) and who previously received services
under Part C, until such children enter or are
eligible under state law to enter kindergarten
or elementary school, as appropriate. If a
State elects to do so, it must have a written
policy as part of its grant and eligibility
documentation.

Service Setting

Services and supports primarily take place in
the family’s home or place of residence.

IDEA Part C requires that early intervention
services be provided, to the maximum extent
appropriate, in natural environments as
determined by the IFSP team. These services
can be provided in another setting only when
the IFSP team determines that the early
intervention services cannot be provided for
the infant or toddler in a natural environment.
The natural environment includes the home
and community settings where children
would be participating if they did not have a
disability.

Service Plan

State and territory awardees must spend the
majority of their Program grants to
implement evidence-based home visiting
models, with up to 25 percent of funding
available to implement promising approaches
that will undergo rigorous evaluation.

The Lead Agency must ensure the
development, review, and implementation of
an Individualized Family Service Plan (IFSP)
is carried out by a multidisciplinary team,
which includes the parent.

Family service plans are typically developed
in partnership between families and home

20

The IFSP must include a statement of the
measurable results or measurable outcomes
expected to be achieved for the child.

MIECHV

Services
Provided

IDEA PART C

visitors, and may include other team
members working with the family.

The IFSP must include a statement of the
specific early intervention services, based on
peer-reviewed research (to the extent
practicable), that are necessary to meet the
unique needs of the child and the family in
supporting the needs of the child to achieve
the outcomes for the child identified in the
IFSP.

States and territories implement activities in
fidelity to an evidence-based home visiting
model that meets HHS criteria for evidence
of effectiveness or a promising approach.

Services are provided based on a
determination of eligibility by the IFSP team
and their review of the information provided.
Although not an exhaustive list, IDEA Part C
services may include:

While there is some variation across the
models (e.g., some programs serve expectant
mothers as well as parents with young
children while others only serve families
after the birth of a child), all models share
some common characteristics. In these
voluntary programs, trained professionals
meet regularly with expectant parents or
families with young children in their homes,
building strong, positive relationships with
families who want and need support. Home
visitors evaluate the families’ needs and
provide services tailored to those needs,
including teaching parenting skills,
promoting early learning, providing
information on a wide range of topics,
conducting screenings and providing
referrals (including developmental
screening), and connecting families to other
resources and services as appropriate.
A list of models that meet the HHS criteria
for evidence of effectiveness and are eligible
for implementation under the MIECHV
Program may be accessed at:
http://homvee.acf.hhs.gov/HRSA/11/Models
_Eligible_MIECHV_Grantees/69/.
Interagency
Advisory
Groups

Awardees must ensure that home visiting is
part of a continuum of early childhood
services through project planning and service
coordination at State, territory and/or local
levels. To that end, awardees convene and
participate in State and local early childhood
advisory groups.
Awardees must ensure involvement in home
visiting project planning, implementation,
and/or evaluation by representatives of a
number of State agencies through
development of memoranda of understanding,
including with the State’s IDEA Part C and
Part B Section 619 lead agency(ies).

21



Assistive technology



Audiology



Family training, counseling, and
home visits



Health services



Medical services



Nursing services



Nutrition services



Occupational therapy



Physical therapy



Psychological services



Service coordination



Sign language and cued language



Social work services



Special instruction



Speech-language pathology



Transportation and related costs



Vision services

IDEA Part C Interagency Coordinating
Councils are required in every State
receiving funding. Contact information for
State ICC Chairs can be found on the Early
Childhood Technical Assistance Center
(ECTA) website www.ectacenter.org

Sources for
Technical
Assistance

MIECHV

IDEA PART C

An overview of technical assistance
providers and resources is available at:
http://mchb.hrsa.gov/maternal-child-healthinitiatives/home-visiting/home-visitingprogram-technical-assistance#providers

The Early Childhood Technical Assistance
Center (ECTA): www.ectacenter.org
The Center for Parent Information and
Resources (CPIR): www.parentcenterhub.org
The Center for IDEA Early Childhood Data
Systems (DaSy): http://dasycenter.org/

22

Appendix B: IDEA Part C Lead Agencies as of July 1, 2016
STATE/TERRITORY

PART C LEAD AGENCY

1

Alaska

Alaska Department of Health and Social Services (ADHSS)

2

Alabama

Alabama Department of Rehabilitation Services (ADRS)

3

Arkansas

Arkansas Department of Human Services (ADHS)

4

American Samoa

American Samoa Department of Health (DOH)

5

Arizona

Arizona Department of Economic Security (DES)

6

California

Department of Developmental Services (DDS)

7

Colorado

Colorado Department of Human Services (CDHS)

8

Connecticut

Connecticut Office of Early Childhood (OEC)

9

District of Columbia

Office of the State Superintendent of Education (OSSE)

10

Delaware

Department of Health and Social Services (DHSS)

11

Florida

Florida Department of Health (FDOH)

12

Georgia

Georgia Department of Public Health (DPH)

13

Guam

Guam Department of Education (GDOE)

14

Hawaii

Hawaii Department of Health (DOH)

15

Idaho

Idaho Department of Health and Welfare (IDHW)

16

Illinois

Illinois Department of Human Services (IDHS)

17

Indiana

Indiana Family and Social Services Administration (FSSA)

18

Iowa

Iowa Department of Education (IDE)

10

Kansas

Kansas Department of Health and Environment (KDHE)

20

Kentucky

Kentucky Cabinet for Health and Family Services (CHFS)

21

Louisiana

Louisiana Department of Health and Hospitals (DHH)

22

Maine

Maine Department of Education (MDE)

23

Maryland

Maryland State Department of Education (MSDE)

24

Massachusetts

Massachusetts Department of Public Health (DPH)

25

Michigan

Michigan Department of Education (MDE)

26

Minnesota

Minnesota Department of Education (MDE)

27

Missouri

Missouri Department of Elementary and Secondary Education
(DESE)

28

MP (CNMI)

Commonwealth of the Northern Mariana Islands Public School
System (PSS)

29

Mississippi

Mississippi State Department of Health (SDH)

30

Montana

Montana Department of Public Health and Human Services
(DPHHS)

31

Nebraska

CO-LEADS: Nebraska Dept of Education (NDE) & Nebraska
Department of Health and Human Services (DHHS)

32

Nevada

Nevada Department of Health and Human Services (DHHS)

33

New Hampshire

New Hampshire Department of Health and Human Services
(DHHS)

34

New Jersey

New Jersey Department of Health (DOH)

23

STATE/TERRITORY

PART C LEAD AGENCY

35

New Mexico

New Mexico Department of Health (DOH)

36

New York

New York State Department of Health (DOH)

37

North Carolina

North Carolina Department of Health and Human Services
(DHHS)

38

North Dakota

North Dakota Department of Human Services (NDDHS)

39

Ohio

Ohio Department of Developmental Disabilities (ODODD)

40

Oklahoma

Oklahoma State Department of Education (OSDE)

41

Oregon

Oregon Department of Education (ODE)

42

Pennsylvania

Pennsylvania Departments of Education and Public Welfare,
Office of Child Development and Early Learning (OCDEL)

43

Puerto Rico

Puerto Rico Department of Health (PRDH)

44

Rhode Island

Rhode Island Executive Office of Health and Human Services
(EOHHS)

45

South Carolina

South Carolina First Steps to School Readiness (FSSR)

46

South Dakota

South Dakota Department of Education (DOE)

47

Tennessee

Tennessee State Department of Education (DOE)

48

Texas

Texas Department of Health and Human Services Commission
(HHSC)

49

Utah

Utah Department of Health (DOH)

50

Virginia

Virginia Department of Behavioral Health and Developmental
Services (DBHDS)

51

Vermont

Vermont Agency Of Human Services (AHS)

52

Virgin Islands

Virgin Islands Department of Health (VIDH)

53

Washington

Washington State Department of Early Learning (DEL)

54

West Virginia

West Virginia Department of Health and Human Resources
(WVDHHR)

55

Wisconsin

Wisconsin Department of Health Services (DHS)

56

Wyoming

Wyoming Department of Health (WDH)

57

Department of
Interior/Bureau of Indian
Education (BIE)

Department of Interior/Bureau of Indian Education (BIE)

24

Appendix C: Maternal, Infant, and Early Childhood Home Visiting Formula Grant
Lead Agency
MIECHV Program

MIECHV Program Lead Agency

1

Alaska

Alaska Department of Health and Social Services

2

Alabama

State of Alabama Department of Children's Affairs

3

Arkansas

Arkansas Department of Health

4

American Samoa

America Samoa Department of Health

5

Arizona

Arizona Department of Health Services

6

California

California Department of Public Health

7

Colorado

Colorado Department of Human Services

8

Connecticut

Connecticut Office of Early Childhood

9

District of Columbia

Government of District of Columbia

10

Delaware

Executive Office of The Governor of Delaware

11

Florida

Florida Association of Healthy Start Coalitions Inc.

12

Georgia

Georgia Department of Human Resources

13

Guam

Government of Guam - Department of Administration

14

Hawaii

Hawaii Department of Health

15

Idaho

Idaho Department of Health And Welfare

16

Illinois

Illinois Department of Human Services

17

Indiana

Indiana State Department of Health

18

Iowa

Iowa Department of Public Health

10

Kansas

Kansas Department of Health and Environment

20

Kentucky

Kentucky Cabinet For Health & Family Services

21

Louisiana

Louisiana Department of Health and Hospitals

22

Maine

Maine Department of Health and Human Services

23

Maryland

Maryland Department of Health & Mental Hygiene

24

Massachusetts

Massachusetts Department of Public Health

25

Michigan

Michigan Department of Community Health

26

Minnesota

Minnesota Department of Health

27

Missouri

Missouri Department of Health and Senior Services

28

MP (CNMI)

Commonwealth Healthcare Corporation

29

Mississippi

Mississippi Department of Human Services

30

Montana

Montana Department of Public Health and Human Services

31

Nebraska

Nebraska Department of Health and Human Services

32

Nevada

Nevada Department of Health and Human Services

33

New Hampshire

New Hampshire Department of Health and Human Services

34

New Jersey

New Jersey Department of Health and Senior Services

35

New Mexico

New Mexico Department Of Children, Youth And Families

36

New York

New York State Department of Health

25

MIECHV Program

MIECHV Program Lead Agency

37

North Carolina

North Carolina Department of Health & Human Services

38

North Dakota

Prevent Child Abuse North Dakota

39

Ohio

Ohio Department of Health

40

Oklahoma

Oklahoma State Department of Health

41

Oregon

Oregon Department of Human Services

42

Pennsylvania

Pennsylvania Department of Human Services

43

Puerto Rico

Puerto Rico Department of Health

44

Rhode Island

Rhode Island Department of Health

45

South Carolina

The Children's Trust Fund of South Carolina

46

South Dakota

South Dakota Department of Health

47

Tennessee

Tennessee Department of Health

48

Texas

Texas Health and Human Services Commission

49

Utah

Utah Department of Health

50

Virginia

Virginia Department of Health

51

Vermont

Vermont Agency of Human Services

52

Virgin Islands

Virgin Islands Department of Health Group

53

Washington

Washington State Department of Early Learning

54

West Virginia

West Virginia Department of Health and Human Resources

55

Wisconsin

Wisconsin Department of Children and Families

56

Wyoming

Wyoming Parents As Teachers National Center, Inc.

26

Federal Resources
Birth to 5: Watch Me Thrive!:
http://www.acf.hhs.gov/ecd/child-health-development/watch-me-thrive
Centers for Disease Control, National Center on Birth Defects and Developmental Disabilities:
https://www.cdc.gov/ncbddd/actearly/
U.S. Department of Education, Office of Special Education Programs (OSEP), Part C IDEA:
http://www2.ed.gov/programs/osepeip/index.html
U.S. Department of Health and Human Services, Health Resources and Services Administration,
Early Childhood Comprehensive Systems (ECCS):
https://mchb.hrsa.gov/earlychildhoodcomprehensivesystems
U.S. Department of Health and Human Services, Health Resources and Services Administration,
Maternal, Infant, and Early Childhood Home Visiting Program:
http://mchb.hrsa.gov/maternal-child-health-initiatives/home-visiting-overview
U.S. Department of Health and Human Services, Office of Administration for Children and
Families, Child Abuse Prevention and Treatment Act (CAPTA):
https://www.acf.hhs.gov/sites/default/files/cb/capta2010.pdf
U.S. Department of Health and Human Services, Office of Administration for Children and
Families, Tribal Home Visiting Program:
http://www.acf.hhs.gov/ecd/home-visiting/tribal-home-visiting

27

